interest in Northlantic remains “unsupported speculation,” which is

insufficient to defeat a motion for summary judgment.           Medina-

Munoz, 896 F.2d at 8.

             With regard to the Stoneham property, the Razzabonis

argue that there are “badges” of ownership indicating that the

Debtor actually maintained an ownership interest in it.               For

example, the Debtor and his family resided in the property, paid

the mortgage on the property, filed property damage insurance

claims on the property, and claimed a homestead exemption for the

property in the bankruptcy filings.        But, there is no evidence

showing that any transfers or concealment occurred in the year

prior   to   the   bankruptcy   filing.   The   Stoneham   property   was

purchased in 1987, and the Debtor began living in the property at

that time.     Since the property was purchased, it was technically

owned by Massbay, then transferred to Rosario, and then transferred

to Norma at Rosario’s death.      Although the Debtor was a signatory

on the original mortgage, he never retained any title of record to

the property.      Even if there were a plausible argument that some

form of economic interest in the property should be attributed to

the Debtor, that interest did not accrue in the year preceding the

bankruptcy filing.      Thus, there are no facts alleged that could

reasonably prove that the Debtor concealed his interest in the

Stoneham property during the year prior to the bankruptcy filing.

Summary judgment, therefore, is appropriate on this claim.

             Finally, as to the gifts and loans, the Debtor argues



                                   -12-